Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered September 11, 2000, convicting him of robbery in the second degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court’s Sandoval ruling (see People v Sandoval, 34 NY2d 371 [1974]) constituted a provident exercise of discretion (see People v Hegdal, 266 AD2d 472 [1999]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Ritter, J.P., S. Miller, Goldstein and Lifson, JJ., concur.